Name: Council Regulation (EEC) No 539/87 of 23 February 1987 amending Regulation (EEC) No 338/79 laying down special provisions relating to quality wines produced in specified regions
 Type: Regulation
 Subject Matter: technology and technical regulations;  beverages and sugar
 Date Published: nan

 No L 55/6 Official Journal of the European Communities 25. 2. 87 COUNCIL REGULATION (EEC) No 539/87 of 23 February 1987 amending Regulation (EEC) No 338/79 laying down special provisions relating to quality wines produced in specified regions replace the names of the specified regions in question for the description of table wines, the said transitional period should be extended until 31 August 1991 , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas Regulation (EEC) No 338/79 (3), as last amended by Regulation (EEC) No 3805/85 (4), laid down special provisions relating to quality wines produced in specified regions ; whereas the second subparagraph of Article 1 6 (4) of the said Regulation provides that the Council may authorize, for a transitional period expiring on 31 August 1986, use, for the description of table wines, of the names of certain specified regions reserved for the description of quality wines psr ; whereas, since the Member States concerned have not yet established the names which may HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 16 (4) of Regulation (EEC) No 338/79, '31 August 1986' is replaced by '31 August 1991 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 February 1987. For the Council The President P. DE KEERSMAEKER (') OJ No C 248, 4. 10 . 1986, p. 3 . (2) Opinion delivered on 19 February' 1987 (not yet published in the Official Journal). (3) OJ No L 54, 5. 3 ." 1979, p. 48 . (4) OJ No L 367, 31 . 12. 1985, p. 39.